Citation Nr: 1810327	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine disorder.

2. Entitlement to service connection for a gynecological disorder, claimed as a right ovarian cyst.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In February 2014, the Board remanded the case for further development.  At that time, the Board recharacterized the issue of service connection for a right ovarian cyst as a gynecological disorder.  In May 2017, the Board again remanded the case for further development.  With respect to the claim for service connection for a lumbosacral spine disorder, the record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for a gynecological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lumbosacral spine disorder did not have its onset in active service or within one year thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for a lumbosacral spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice with respect to her claim for service connection for a lumbosacral spine disorder in January 2010.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this case, the Veteran asserts that she has a lumbosacral spine disorder that began in active service.  On her December 2009 claim for benefits, she indicated that her back disorder began in January 2004 and she first sought treatment in January 2007.  At her October 2013 Board hearing, she indicated that her back problems began in boot camp, did not resolve, and were affected by her pregnancy, and then she later fell on a ship and was given bed rest.

The Veteran's service treatment records reflect complaints of low back pain after doing pushups in January 1994 during boot camp.  The diagnosis was of low back strain.  Three days later, she reported continuing low back pain with prolonged standing.  The next entry on that same record is undated but she reported that the back was better and requested full duty.  Examination was normal and the diagnosis was of resolved low back strain.  In September 1994 while aboard the U.S.S. Kiska she reported low back pain for the past five days after falling down the brow.  The diagnosis was of paralumbar muscle strain.  In October 1994, she reported that her back still hurt but Motrin relieved most of the pain.  The diagnosis was of resolving paralumbar muscle strain.  At her July 1996 separation examination, she denied any medical problems, including recurrent back pain, and evaluation of the spine at that time was normal.  On an accompanying report of medical assessment, the examiner noted that the Veteran had a history of occasional mild episodes of low back strain during boot camp and "A" school that completely resolved except for back pain during pregnancy.  

Post service, private treatment records first show complaints of back pain with a urinary tract infection in July 2006.  October 2006 x-rays showed possibly mild disc space narrowing at L5-S1 but the impression was that it was essentially negative.  A September 2007 MRI revealed a herniated disc at L5-S1.  A December 2007 record shows complaints of back pain that started a few days after a motor vehicle accident in November.  A February 2008 record notes a history of chronic low back pain for the past one and one half years.  A subsequent February 2008 surgery report shows a diagnosis of herniated degenerative disk disease with radiculopathy at L5-S1.

At a February 2010 VA examination, the Veteran reported that during service in 1994 she fell and hurt her back and was put on bedrest, improved, and returned to full duty but the back pain continued to reoccur throughout service.  She stated that the back pain worsened in 2000 but she could still deal with the pain.  She stated that in 2006 the back pain further worsened and at that time she sought treatment and eventually underwent surgery in February 2008.  The examiner opined that the Veteran's lumbosacral spine disorder was not caused or aggravated by service.  The examiner noted that there was no continuity of care from 1994 to 2006 when she first complained of back pain after service.

At a May 2014 VA examination, the Veteran reported that she was treated for low back pain while on active duty in 1994, continued to have low back pain over the years, and had a spinal fusion of L5-S1 due to a herniated disc in February 2008.  The examiner provided a diagnosis of residuals of status post spinal fusion of L5-S1.  The examiner opined that the Veteran's lumbosacral spine disorder was not incurred in or caused by service.  The examiner noted the two instances of low back pain in service but observed that they resolved and that there were no complaints at the separation examination, which showed a normal evaluation of the spine.  The examiner also noted that October 2006 x-rays of the lumbar spine were normal and it was not until a September 2007 MRI which revealed a herniated disc at L5-S1.

Given the above, while the record shows that the Veteran sustained a back strain on two occasions in service in 1994, she fully recovered.  Of note, she reported at her July 1996 separation examination that her back strains completely resolved except for back pain during pregnancy.  In that regard, the record shows that she had her baby in April 1996.  Moreover, her separation examination revealed a normal spine.  Thus, the Board finds that the Veteran's lumbosacral spine disorder did not have its onset in active service.

Post service, the Veteran first complained of back pain in July 2006, and October 2006 x-rays were essentially negative.  The Board observes that this is ten years after separation from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the February 2008 private treatment record notes a history of chronic low back pain since the middle of 2006, which is corroborated by her seeking treatment in July 2006.  Furthermore, the herniated disc that eventually required surgery was not found until September 2007.  While her December 2009 claim for benefits indicates that her back disorder began in January 2004, that still dates the onset to over seven years after separation from active service.  Thus, the Board finds that the Veteran's lumbosacral spine disorder did not have its onset within one year after active service.

As for medical opinion evidence, two VA examiners have opined that the Veteran's lumbosacral spine disorder did not have its onset in active service and is not related to active service.  The Board notes that the basis of the February 2010 examiner's opinion was that there was no continuity of care from 1994 to 2006.  In that regard, the Board notes that continuity of symptoms, not treatment, is required to support a claim for service connection.  In this case, however, the Veteran's claim for benefits and the history reported in the medical evidence show that symptoms began in 2004 or 2006, respectively.  Thus, the probative value of the examiner's opinion is not significantly reduced.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Moreover, the May 2014 examiner pointed out that the objective medical evidence, namely the essentially negative October 2006 x-rays and September 2007 MRI revealing the herniation, supports the conclusion that the Veteran's lumbosacral spine disorder was not incurred in or caused by service.  Thus, the Board finds that the Veteran's lumbosacral spine disorder is not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in her back since active service, she is not found to be credible.  She did not complain of recurrent back pain during her separation examination and examination at that time revealed a normal spine.  There is also no medical evidence of a back disorder after discharge until July 2006, ten years later.  Lastly, if she had experienced back problems continuously since service, it would be reasonable to expect that she would have filed a disability claim much sooner than in December 2009.  

Given the above, the Board finds that the Veteran's statements alleging or implying a continuity of back symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to eight years after separation from active service and the question causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of her disorder.  As discussed above, the medical evidence shows that her disorder is not related to active service.

In conclusion, service connection for a lumbosacral spine disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbosacral spine disorder is denied.

REMAND

Regrettably, another remand of the claim for service connection for a gynecological disorder is necessary. 

In the May 2017 remand, the Board noted that evidence cited by the May 2014 VA examiner was not in the Veteran's claims file, including the report of a June 2014 pelvic ultrasound and report of a December 2013 pap smear from Dr. D.  The Board then requested that the AOJ obtain any VA and private treatment records that are not currently included in the claims file, document all efforts to obtain the records, and state if any records cannot be obtained and inform the Veteran of such.

In an August 2017 letter, the AOJ asked the Veteran to complete an authorization form for any private or VA medical provider that has treated her whose records are not already associated with the claims file.  Without a reply, the AOJ continued to deny the claim in an October 2017 supplemental statement of the case.  

While private medical records could not be obtained due to the Veteran's failure to reply, the record does not show that the AOJ made any attempt to obtain any VA medical records.  In that regard, VA medical records previously in the claims file show that in June 2014 the Veteran was sent a letter providing her of the results of a recent ultrasound, which were relayed as showing a probable submucosal uterine fibroid and normal appearing ovaries.  To ensure a complete record, the AOJ should obtain the actual report of that ultrasound, which may have been performed in May or June 2014.  

Moreover, while the claim has been denied due to the lack of current disability, the above ultrasound report indicates the presence of a uterine fibroid.  In that regard, in providing the opinion, the May 2014 examiner indicated that the Veteran did not have any fibroids and her only diagnosis was that of a resolved right ovarian cyst.  Likewise, a September 2017 VA examination report only addresses the resolved right ovarian cyst.  Thus, the AOJ should obtain an opinion on whether the uterine fibroid found on ultrasound is related to active service.

While on remand, the Veteran should be afforded another opportunity to provide pertinent medical records, or submit an authorization to allow VA to obtain them.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide an authorization form for each healthcare provider who has treated her for any gynecological disorder, to include Dr. D. who performed a pap smear in December 2013.  Obtain all adequately identified records.

2. Obtain the report of a VA ultrasound which may have been performed in May or June 2014.

3. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the September 2017 VA examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's gynecological disorders had its onset during active service or is causally related to such service.  The examiner should discuss the report of the VA ultrasound noted above.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include her testimony in October 2013 that she experiences a heavy menstrual cycle with blood clots as a result of her gynecological disorder.  The examiner should provide a complete rationale for all conclusions.

4. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


